DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.  As indicated in the rejection below the prior art demonstrates the amended subject matter and thus the examiner relies upon the citations below in address the allegations of novelty.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Spivak et al. (United States Patent Application Publication 20170364392) and in view of Trehan et al. (United States Patent Application Publication 20170177221).
As per claim 1, Spivak teaches the invention substantially as claimed including, 
	a method comprising: 
	determining a portion of thread resources for a first autonomous scheduler([0002], The available resources are typically divided into sets of resource buckets which may represent, e.g., host computers, data stores, networks, etc. The purpose of the scheduler is then to match the needs of a resource consumer to a specific resource bucket; and [0016], each of the leaf schedulers that receives the request propagates back up a score indicating the amount of free resources in its corresponding resource bucket), of a set of autonomous schedulers partitioned from a single scheduler for servicing a hierarchical partitioned system ([0009], distributed scheduler is organized into a hierarchy, such as a tree of schedulers, or into multiple such hierarchies; [0015], components of an aggregation service are organized into a hierarchy, such as a tree. Such a hierarchy is created by management node(s) 160, running in one or more of host computers 150.sub.1-N, which are responsible for configuring host computers agents 161 to be leaf schedulers; and [0016], scheduler hierarchy or hierarchies are created) including a set of non-overlapping coarse hierarchies assigned to the autonomous schedulers  ([0003], …; 
	determining that the first autonomous scheduler is synchronized with a third autonomous scheduler based upon the first autonomous scheduler being at least one of a descendant or an ancestor of the third autonomous scheduler within the first coarse hierarchy ([0009], Placement requests issued to a root scheduler of the hierarchy are propagated down, either to all children or to randomly selected subsets of children of each branch scheduler in the hierarchy, until reaching leaf schedulers of the hierarchy which each monitor available resources in a distinct resource bucket; [0016], branch schedulers; and [0018], The roles of branch schedulers 202 and 203, which are intermediate schedulers between leaf schedulers 202-203 and root scheduler 101, are assigned to agents running in hosts 1 and 3); and 
	allow the first autonomous scheduler to run  ([0029], the root scheduler assigns the resource consumer to one of the resource buckets based on a comparison of the scores propagated up the hierarchy that are received by the root scheduler. Similar to the branch schedulers discussed above with respect to step 340, the root scheduler may receive, from its children, a number of messages which include scores corresponding to respective resource buckets. The root scheduler may then choose the resource bucket with the highest score, or randomly choose from a subset of resource buckets with the highest scores, to assign the resource consumer to) based upon the first autonomous scheduler being unsynchronized with a second autonomous scheduler for a second coarse hierarchy non-overlapping with the first coarse hierarchy ([0017], Each of leaf schedulers 202-203 represents an agent running in a respective host computer that monitors available resources on that host computer. Illustratively, leaf scheduler 204 corresponds to an agent in host 1, leaf scheduler 205 corresponds to an agent in host 2, leaf scheduler 206 corresponds to an agent in host 3, and leaf scheduler 207 corresponds to an agent in host 4. Although discussed with respect to hosts, it should be understood that the resource buckets need not be host computers but may instead by any set of resources that can be divided into independent buckets (e.g., independent data stores)) and being synchronized with a third autonomous scheduler ([0016], branch schedulers; and [0018], The roles of branch schedulers 202 and 203, which are intermediate schedulers between leaf schedulers 202-203 and root scheduler 101, are assigned to agents running in hosts 1 and 3) with respect to the first coarse hierarchy ([0016], each of the leaf schedulers that receives the request propagates back up a score indicating the amount of free resources in its corresponding resource bucket. Each of the branch schedulers then compares the scores propagated back up that it receives, and further propagates one of the received scores, such as the highest score, until the root scheduler is reached), wherein the first autonomous scheduler schedules a task of the portion of thread resources of the first coarse hierarchy at the time ([0016], The root scheduler then makes a further comparison itself, and responds with the identity of, e.g., the highest scoring resource bucket or a random one of the highest scoring resource buckets).
	
	Spivak fails to specifically teach, determining a portion of thread resources for a first autonomous scheduler, … a set of non-overlapping coarse hierarchies assigned to the autonomous schedulers, based upon a ratio of work associated with a first coarse hierarchy 
However, Trehan teaches, determining a portion of thread resources for a first autonomous scheduler, … a set of non-overlapping coarse hierarchies assigned to the autonomous schedulers, based upon a ratio of work associated with a first coarse hierarchy serviced by the first autonomous scheduler to a set of work in the entire hierarchical partitioned system ([0040], performing dynamic weight accumulation of schedulers in a scheduler hierarchy to achieve fair allocation of resources. In particular, schedulers in a scheduler hierarchy allocate resources to its child schedulers fairly based on weights through dynamic weight accumulation, wherein weights are propagated throughout the scheduler hierarchy in a bottom-up fashion. Specifically, dynamic weight accumulation is performed by calculating a weight of a corresponding scheduler of a corresponding level by using its own weight multiplier and accumulating weights of its active child schedulers at all lower levels. The newly calculated weight for the corresponding scheduler is propagated to its parent scheduler in order to demand its proper share of resources from the root of the scheduler hierarchy; [0046], the hierarchical fair disk scheduler 126 includes a root disk access scheduler 134 that is configured to allocate disk access based on the weighted disk IO consumption of various foreground and background tasks; and [0078], the scheduler having the lowest active flow schedulers would get a higher share than the other two schedulers) and a relative importance of the work ([0060], The objective of the universal scheduler hierarchy 600B is to select the most eligible IO or work request that is waiting for a resource (e.g., a queued task) and allocate the resource to the request; and [0066], Schedulers in the hierarchy 600B know about the relative importance of tasks to be performed, including configured user parameters regarding .

Spivak and Trehan are analogous because they are each distributed scheduling. Spivak teaches hierarchal distributed scheduling using a plurality of leaf schedulers (Abstract, components of a distributed scheduler are organized into a hierarchy, such as a tree. A placement request received at a root scheduler of the hierarchy is propagated down the hierarchy, either to all children or to randomly selected subsets of children of each scheduler in the hierarchy. Leaf schedulers in the hierarchy that receive the request each propagate back up a score indicating the amount of free resources in its corresponding resource bucket). Treahan also teaches a hierarchal distributed scheduler using a plurality of leaf schedulers ([0045], Weights of leaf schedulers in the scheduler hierarchy are propagated upwards only till the children of the FGIO scheduler 138, and not to the FGIO scheduler 138). Trehan also assigns resources to its schedulers based on calculated weight ([0040], the various embodiments of the present disclosure describe systems and methods that provide for performing dynamic weight accumulation of schedulers in a scheduler hierarchy to achieve fair allocation of resources. In particular, schedulers in a scheduler hierarchy allocate resources to its child schedulers fairly based on weights through dynamic weight accumulation, wherein weights are propagated throughout the scheduler hierarchy in a bottom-up fashion). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that based on the combination, the teachings of Spivak would be modified with the weighting mechanism 

As per claim 2, Spivak teaches, wherein the hierarchical partitioned system comprises a data partition hierarchy divided into a set of non-overlapping hierarchies ([0015], Each agent 161 further receives from management node(s) 160 assignments as leaf, branch, and/or root schedulers, and undertakes the roles of such schedulers in the scheduler hierarchy. In another embodiment, management node(s) 160 may also create multiple hierarchies having both the same logical leaf and root nodes).

As per claim 3, Spivak teaches, wherein each autonomous scheduler is paired with a corresponding hierarchy from the set of non-overlapping hierarchies ([0015], components of an aggregation service are organized into a hierarchy, such as a tree. Such a hierarchy is created by management node(s) 160, running in one or more of host computers 150.sub.1-N, which are responsible for configuring host computers agents 161 to be leaf schedulers that monitor available resources in respective resource buckets (e.g., the host computer itself) and further as root and branch schedulers in the hierarchy, where appropriate, as well as keeping the configured roles up to date to reflect a correct and functional hierarchy).

As per claim 4, Spivak teaches, comprising: initiating a coordinated drain within the set of non-overlapping hierarchies ([0003], propagating the request to assign the resource consumer down a hierarchy of schedulers to one or more leaf schedulers, where each of the one or more leaf schedulers responds to the request by propagating up the hierarchy of schedulers a 

As per claim 5, Spivak teaches, comprising: initiating a coordinated drain across active autonomous schedules within the set of autonomous schedulers ([0003], propagating the request to assign the resource consumer down a hierarchy of schedulers to one or more leaf schedulers, where each of the one or more leaf schedulers responds to the request by propagating up the hierarchy of schedulers a respective score indicating available resources in a corresponding resource bucket, and where parent schedulers in the hierarchy of schedulers each compare received scores propagated up the hierarchy of schedulers and further propagate up one of the received scores based on the comparison; and [0029], At step 350, the root scheduler assigns the resource consumer to one of the resource buckets based on a comparison of the scores propagated up the hierarchy that are received by the root scheduler. Similar to the branch schedulers discussed above with respect to step 340, the root scheduler may receive, from its 

Ass per claim 6, Spivak teaches, comprising: initiating a coordinated drain within the set of non-overlapping hierarchies and across active autonomous schedules within the set of autonomous schedulers to allow the first coarse hierarchy to run([0003], propagating the request to assign the resource consumer down a hierarchy of schedulers to one or more leaf schedulers, where each of the one or more leaf schedulers responds to the request by propagating up the hierarchy of schedulers a respective score indicating available resources in a corresponding resource bucket, and where parent schedulers in the hierarchy of schedulers each compare received scores propagated up the hierarchy of schedulers and further propagate up one of the received scores based on the comparison; and [0029], At step 350, the root scheduler assigns the resource consumer to one of the resource buckets based on a comparison of the scores propagated up the hierarchy that are received by the root scheduler. Similar to the branch schedulers discussed above with respect to step 340, the root scheduler may receive, from its children, a number of messages which include scores corresponding to respective resource buckets. The root scheduler may then choose the resource bucket with the highest score, or randomly choose from a subset of resource buckets with the highest scores, to assign the resource consumer to. In the case of placing a virtual computing instance on a host computer, such an assignment may then be used to notify the appropriate host computer to create the virtual .

As per claim 7, Spivak teaches, wherein the first autonomous scheduler and the third autonomous scheduler are synchronized when the first autonomous scheduler is a descendent of the third autonomous scheduler within the first coarse hierarchy ([0018], when a plurality of host computer agents are configured as leaf schedulers that are siblings in the hierarchy of schedulers, such as leaf schedulers 204-205 and 206-207, one of the plurality of host computer agents is further configured as a branch scheduler that is a parent to the sibling leaf schedulers. For example, when the agent in host 2 registers with the management node(s) 160 and is assigned to leaf scheduler 205, management node(s) 160 may further assign the agent in host 1 as branch scheduler 202 that is the parent of leaf schedulers 204-205 and a child of root scheduler 201).

As per claim 8, Spivak teaches, wherein the first autonomous scheduler and the third autonomous scheduler are synchronized when the first autonomous scheduler is an ancestor of the third autonomous scheduler within the first coarse hierarchy ([0018], The roles of branch schedulers 202 and 203, which are intermediate schedulers between leaf schedulers 202-203 and root scheduler 101…host agents may take on multiple roles, as leaf schedulers as well as branch and root schedulers, as appropriate).

As per claim 9, this is the “non-transitory machine readable medium claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.

As per claim 10, this claim is similar to claim 2 and is rejected for the same reasons.
As per claim 11, this claim is similar to claim 3 and is rejected for the same reasons.
As per claim 12, this claim is similar to claim 4 and is rejected for the same reasons.
As per claim 13, this claim is similar to claim 5 and is rejected for the same reasons.
As per claim 14, this claim is similar to claim 6 and is rejected for the same reasons.
As per claim 15, this claim is similar to claim 7 and is rejected for the same reasons.
As per claim 16, this claim is similar to claim 8 and is rejected for the same reasons.
As per claim 17, this is the “computing device claim” corresponding to claim 1 and is rejected for the same reasons. The same motivation used in the rejection of claim 1 is applicable to the instant claim.
As per claim 18, this claim is similar to claim 2 and is rejected for the same reasons.
As per claim 19, this claim is similar to claim 3 and is rejected for the same reasons.
As per claim 20, this claim is similar to claim 4 and is rejected for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HEADLY whose telephone number is (571)272-1972.  The examiner can normally be reached on Monday- Friday 9-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 571-272-3759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

       /LEWIS A BULLOCK  JR/       Supervisory Patent Examiner, Art Unit 2199                                                                                                                                                                                                                                                                                                                                                                                                  
MELISSA A. HEADLY
Examiner
Art Unit 2199